ORDER DISMISSING APPEAL
GARY M. BEAUDRY, Chief Justice.
UPON ITS OWN this court in review of the appeals file herein issues the following:
*1391. That the petition for review in this matter was filed by William Jones from a Tribal Court 1 ! order issued on March 22, 1995.
2. That this court found good cause and accepted the appeal and set a briefing schedule on October 25, 1996.
3. The Appellant was given the opportunity to file a brief memorandum or statement of law: with the clerk of appeals in the Fort Peck Tribal Court of Appeals on or before November 5, 1996.
4. In examination of the record no brief memorandum or statement of law has been filed by 1 the Appellant in support of his appeal.
NOWTHEREFORE IT IS THE ORDER OF THIS COURT
Appeal No. 252, is hereby dismissed for failure to prosecute a claim of appeal and follow orders of this court.